Citation Nr: 1013732	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board finds the Veteran must be afforded a medical 
examination before the appeal can be adjudicated.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran asserts he injured his back in service while 
lifting a safe and that he has had back pain ever since.  
Service treatment records (STRs) show he complained of left 
hip pain after trying to lift a safe but are silent regarding 
back symptoms.  The Board notes that the Veteran's self-
reported Reports of Medical History in July 1975 (enlistment) 
and November 1976 (discharge) endorsed history of recurrent 
back pain, but the corresponding Reports of Medical 
Examination on both occasions showed clinical evaluation of 
the spine as "normal."  

The evidence of a link between current disability and service 
must be competent.   Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).   However, the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay person may provide eyewitness account of medical 
symptoms).

Because the Veteran has asserted continued back symptoms 
since active service he should be afforded an examination to 
determine if his current back disorder is etiologically 
related to service. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to assess the 
etiology of the Veteran's low back 
disorder.  The claims folders must be made 
available to and reviewed by the examiner.

All findings should be reported in detail, 
and all indicated diagnostics should be 
performed.

Based on examination of the Veteran and 
review of the file, the examiner should 
express an opinion with respect to the 
Veteran's current low back disorder as to 
whether it is at least as likely as not 
(50 percent or more probable) that the 
disorder is etiologically related to the 
Veteran's active service.

The rationale for all opinions expressed 
should be provided.

2.  The RO should also undertake any other 
development it determines to be warranted.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



